Citation Nr: 0331633	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
idiopathic aseptic necrosis, left femoral head, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to August 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO, which 
increased, from no percent to 10 percent, the rating for the 
service-connected idiopathic aseptic necrosis, left femoral 
head.  The veteran continues his appeal for a higher rating.  

The Board notes that the veteran requested a hearing at the 
RO before a local Hearing Officer, but he failed to appear 
for a hearing scheduled in January 2003.  



REMAND

A review of the record shows that, in February 2002, the 
veteran underwent a VA examination for evaluation of his 
service-connected idiopathic aseptic necrosis, left femoral 
head, in connection with his claim for increase.  

However, it is the Board's opinion that the VA examination 
report is incomplete in that it does not adequately address 
the veteran's loss of function from his service-connected 
idiopathic aseptic necrosis, left femoral head, for purposes 
of evaluating him for a higher rating.

For example, in the examination report, the examiner 
indicated that, in terms of the range of motion of the left 
hip, the veteran forward flexed to only about 100 degrees 
before pain, had about 25 degrees of external rotation, had 
zero degrees of internal rotation due to pain, and abducted 
to about 35 degrees with discomfort. 

The VA examiner also stated that "it [was] clear that this 
hip pain [did] cause him discomfort and [was] affecting his 
daily life" but did not elaborate any further in that 
regard.  

The examiner also stated that the veteran had a progressive 
condition and that he already had a "significant amount of 
disability" at that time.  It is noted that, on that 
examination, the veteran reported that he had daily pain that 
was worse with activity, that he did not engage in sporting 
activities or exercise due to hip pain, and that he had to 
modify his work load in regard to his hip pain.  

The Board notes that the VA examiner did not report whether 
there was any fatigability, incoordination, or any clinical 
findings in regard to whether there was additional range of 
motion loss due to pain on use or during flare-ups, or a 
determination of the degree of functional loss from the 
stated limitation of motion.  

The Board further notes that the veteran was scheduled for 
another VA examination in February 2003.  He failed to report 
for that examination to evaluate his service-connected 
idiopathic aseptic necrosis, left femoral head, and it is not 
certain whether he was properly notified of that examination 
(there is no notification letter in the record and the 
veteran had a change of address recently).  At any rate, his 
representative requested that another VA examination be 
scheduled.  

In light of the foregoing, the veteran should be afforded 
another VA examination to fully assess the current nature and 
severity of the idiopathic aseptic necrosis, left femoral 
head.  

In so doing, the rating examination should specifically and 
adequately portray both the degree of functional loss and the 
additional range-of-motion loss due to pain on use or during 
flare-ups (38 C.F.R. § 4.40) resulting from the service-
connected idiopathic aseptic necrosis, left femoral head, and 
relate them to other factors such as weakened movement, 
excess fatigability, and incoordination (as set forth in 38 
C.F.R. § 4.45).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board notes that in its decision, the RO 
considered the veteran's claim of an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5009 and 5252, for 
arthritis and limitation of motion of the thigh.  

However, the January 2002 VA examination indicated that the 
veteran's condition was progressive and likely to result in 
increased restrictions to his current, already limited, range 
of motion.  In light of that, other potentially applicable 
criteria include 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
for ankylosis of the hip.  

Thus, another VA orthopedic examination should furnish 
findings that would clarify whether the degenerative changes 
and current nature of the veteran's service-connected 
idiopathic aseptic necrosis, left femoral head, may more 
nearly approximate the criteria for a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5250 (2003).  

On remand, the RO should also obtain any recent treatment 
records, in regard to the veteran's service-connected 
idiopathic aseptic necrosis, left femoral head.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that, in a December 
2001 letter, the RO apprised the veteran of the redefined 
obligations of VA as contained in the VCAA.  In that letter, 
the RO informed the veteran that any additional evidence or 
information that he had to submit should be sent to the RO 
within 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for his service-
connected idiopathic aseptic necrosis, 
left femoral head, since October 2002.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and agencies, 
and obtain copies of the related medical 
records, which are not already on file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected idiopathic aseptic necrosis, 
left femoral head.  The claims folder 
should be made available to the examiner 
for review.  All indicated testing should 
be performed, to include X-ray studies 
and range of motion studies of the left 
hip and left thigh.  

The examiner should state for the record 
whether and to what degree the left hip 
and thigh exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the particular service-
connected disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
furnish an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
hip and thigh are used repeatedly over a 
period of time; this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  The clinical findings and 
reasoning that form the bases for these 
opinions should be set forth in the 
examination report.  

4.  After completion of the foregoing, 
the RO should readjudicate the claim of 
an increased rating for the service-
connected idiopathic aseptic necrosis, 
left femoral head.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


